In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated August 1, 1975, which, inter alia, dismissed the petition after a hearing. Judgment affirmed, without costs or disbursements. We affirm here inasmuch as this may be done without affecting petitioner’s rights. However, we reaffirm our observation in Matter of Beattie v New York State Bd. of Parole (47 AD2d 656) (cf. People ex rel. Jones-el v Superintendent, Green Haven Correctional Facility, 51 AD2d 1049; People ex rel. Walsh v Vincent, 50 AD2d 914; People ex rel. Allah v Warden, Bronx House of Detention, 47 AD2d 485). Martuscello, Acting P. J., Rabin, Shapiro, Titone and Hawkins, JJ., concur.